Citation Nr: 1011505	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral mild osteopenia and club shaped 
metatarsal heads with mild varus formation.   

2.  Entitlement to an increased rating for status post open 
reduction internal fixation, right knee, currently rated as 
20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 through 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


REMAND

Bilateral feet condition 

In a rating decision dated in October 2004 the RO continued 
the 30 disability rating for bilateral mild osteopenia and 
club shaped metatarsal heads with mild varus formation, 
effective January 7, 2000.  The Veteran has appealed.  

In March 2009 the Veteran was accorded a compensation and 
pension (C&P) feet examination.  During the examination the 
Veteran reported that he was scheduled for bilateral foot 
surgery.  Given that the Veteran required surgery to his feet 
since the last VA examination, the Board feels that the 
condition may have worsened and that an updated examination 
to determine the exact nature and severity of the Veteran's 
bilateral foot condition is in order.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent, and severity of his 
bilateral foot condition.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

The Veteran must be advised of the importance of reporting to 
any scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Right knee

In a rating decision dated in October 2004 the RO continued 
the 20 disability rating for status post open reduction 
internal fixation, right knee.  The Veteran has appealed.  He 
asserts that his right knee has given out on him several 
times when walking.  

In March 2009 the Veteran was accorded a VA examination for 
his right knee.  During the examination, the examiner 
referenced a May 2006 VA examination of the right knee.  This 
VA examination is not contained in the claims file.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Tuskegee VA Medical 
Center dating including the May 10, 2006, VA medical 
examination, and medical records dating from May 5, 2009, to 
the present.

Finally, the Board notes that the Veteran recently provided 
documentation indicating that he is in receipt of Social 
Security Administration (SSA) disability benefits.  It does 
not appear, however, that the administrative decision has 
been associated with the Veteran's claims file.  The Court 
has held that VA's duty to assist encompasses obtaining 
medical records that supported an SSA award of disability 
benefits as they may contain information relevant to VA 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested, and 
associated with the Veteran's claims file.

TDIU 

Moreover, inasmuch as the Veteran asserts that his claim for 
TDIU is due to his service-connected feet and service-
connected right knee conditions, the issue of TDIU cannot be 
decided until the issues of increased rating for bilateral 
mild osteopenia and club shaped metatarsal heads with mild 
varus formation and status post open reduction internal 
fixation, right knee are resolved.  The Board thus finds the 
issue of TDIU to be inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  The issue of TDIU 
must therefore be remanded pending resolution of the 
Veteran's claims for increased ratings for bilateral mild 
osteopenia and club shaped metatarsal heads with mild varus 
formation and status post open reduction internal fixation, 
right knee.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from 
Tuskegee VA Medical Center dating 
from May 5, 2009, to the present.  
In addition, request medical records 
pertaining to a VA examination of 
the right knee dated in May 2006, 
which was referenced in the March 
2009 VA examination.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.  

2.  Request, directly from the SSA, 
complete copies of any determination 
on a claim for disability benefits 
from that agency.  All attempts to 
fulfill this development should be 
documented in the claims file.  If 
the search for these records is 
negative, that should be noted and 
the Veteran must be informed in 
writing.

3.  The Veteran should be accorded 
the appropriate examination for foot 
disorders.  The report of 
examination should include a 
detailed account of all 
manifestations of the service-
connected bilateral foot disability 
and any related neurological 
abnormalities present and any 
functional loss due to pain, 
weakness, fatigability, 
incoordination or pain on movement 
of a joint in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
To the extent possible, the 
additional range of motion lost due 
to any of the above should be set 
forth in the report.  All necessary 
tests should be conducted and the 
examiner should review the results 
of any testing prior to completion 
of the report.  The claims folder 
and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  After any further development 
deemed necessary, readjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If 
the benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be given 
an opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


